Citation Nr: 1526847	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to basic eligibility for accrued benefits, based upon status as a child of the Veteran or based upon reimbursement of expenses related to the Veteran's last sickness and burial.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 1945 and May 1951 to May 1953.  He died in January 2011.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which denied basic eligibility to accrued benefits.  The RO in San Diego, California, has jurisdiction over the case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Only eligible applicants are entitled to VA benefits. The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving daughter in order to obtain full payment for accrued benefits awarded.  Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In descending order, accrued benefits are payable to the (1) Veteran's spouse, or (2) children (in equal shares), or (3) dependent parents (in equal shares).  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.  

A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, § 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the Veteran had claims pending at the time of his death.  However, the appellant has not been provided with VCAA notice as to the information required to establish basic eligibility for accrued benefits.  This must be accomplished on remand.  

In addition, it appears that certain documents are missing from the Virtual File, to include the appellant's original claim submitted on February 11, 2011, a copy of the Veteran's death certificate, and copies of some correspondence between the appellant and the Pension Management Center in St. Paul, Minnesota.  See Statement of the Case (SOC), dated November 7, 2013.  Of note, in the SOC the RO indicated that evidence from the appellant's VA Form 21-601 did not show that she met the requirements for status as a child of the Veteran.  But this form is not currently associated with the Virtual File.

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a VCAA letter that explains the information required to establish basic eligibility for accrued benefits, to include based upon status as a child of the Veteran or based upon reimbursement of expenses related to the Veteran's last sickness and burial.  See U.S.C.A. § 5121; 38 C.F.R. §§ 3.57, 3.356, 3.1000.  

The appellant should be asked to provide receipts showing her payment of the expenses of the Veteran's last sickness and/or burial.  

2.  Associate the following documents with the Virtual File:  (a) the appellant's original claim (VA Form 21-601) received on February 11, 2011; (b) a copy of the Veteran's death certificate issued on January [redacted], 2011; and (c) all correspondence between the appellant and the Pension Management Center in St. Paul, Minnesota, to include a letter to the appellant dated March 15, 2011.

3.  Finally, if the determination remains adverse to the appellant, provide her and her representative, if any, with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


